Per Curiam.
The mandate of this Court in this case issued on the 9th day of February 1968, is hereby recalled and the judgment heretofore entered on the 15th day of January 1968, is hereby vacated. The order of the Court dated the 15th day of January 1968, granting the writ of cer-tiorari to the Supreme Court of Florida, is vacated.
Treating the papers submitted as a petition for a writ' of certiorari to the District Court of Appeal of Florida, Third District, the petition for a writ of certiorari is granted and the judgment is reversed. Retail Clerks International Assn. v. Schermerhorn, 375 U. S. 96 (1963); Local No. 438 v. Curry, 371 U. S. 542 (1963).
Mr. Justice Black and Mr. Justice Harlan would set this case for oral argument.
Mr. Justice Marshall took no part in the consideration or decision of this case.